
	
		I
		111th CONGRESS
		2d Session
		H. R. 5002
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To end the cycle of illegal immigration in the United
		  States and withdraw Federal funds from States and political subdivisions of
		  States that interfere with the enforcement of Federal immigration
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 No Sanctuary for Illegals Act.
		2.FindingsCongress finds the following:
			(1)Illegal entry of aliens who are members of
			 dangerous gangs, such as MS–13, into the United States is a direct threat to
			 the security of the United States.
			(2)The continuing
			 rise of illegal immigration increases the chances that a terrorist will gain
			 entry into the United States undetected.
			(3)The rising cost to
			 taxpayers of the United States to support housing, health care, education
			 expenses, and criminal justice for illegal aliens has reached between
			 $11,000,000,000 and $22,000,000,000 per year.
			(4)Any attempt to
			 deal with illegal aliens currently living in the United States must start with
			 the United States securing its borders.
			3.Sense of
			 congressIt is the sense of
			 Congress that the worsening crisis of illegal immigration must be
			 solved.
		4.Border
			 security
			(a)Full-Time
			 Active-Duty Border Patrol AgentsIn order to fulfill the requirement under
			 section 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 118 Stat. 3734) (relating to an increase in the number of
			 positions for full-time active-duty border patrol agents within the Department
			 of Homeland Security), and subject to the availability of appropriations for
			 such purpose, the Secretary of Homeland Security (in this Act referred to as
			 the Secretary) shall—
				(1)increase incentives
			 to recruit individuals to become such agents by offering such individuals
			 repayment of higher education loans, not to exceed $6,000 per year and a
			 maximum of $40,000; and
				(2)develop incentives
			 to retain experienced border patrol agents through the establishment of a
			 retention program.
				(b)Deployment of
			 TechnologyIn accordance with
			 section 2(a)(1) of the Secure Fence Act of 2006 (Public Law 109–367; 8 U.S.C.
			 1701 note), the Secretary is authorized to deploy newly developed and
			 cutting-edge technologies to secure the international land and maritime borders
			 of the United States.
			(c)Construction of
			 Border FenceThe Secretary shall—
				(1)make a priority
			 the construction of the border fencing required under section 102 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law
			 104–208; 8 U.S.C. 1103 note); and
				(2)not later than
			 December 31, 2010, submit to Congress a report on the progress and expected
			 completion date of such construction.
				5.Mandated
			 collaboration to end sanctuary of illegal aliensIf an alien who is unlawfully present in the
			 United States is arrested for any offense by a State or local law enforcement
			 agency, the head of such agency shall immediately notify United States
			 Immigration and Customs Enforcement (in this Act referred to as
			 ICE) of such arrest and the identity of such alien.
		6.Expedited removal
			 and criminal penalties of criminal aliens
			(a)Action by ICE;
			 Expedited RemovalUpon
			 notification under section 5, the alien arrested under such section shall be
			 immediately detained by ICE and presented before an immigration judge (as
			 defined in section 101(b)(4) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(4))). The name and fingerprints of such alien shall be added to an
			 appropriate watch list maintained by the Department of Homeland Security
			 concerning aliens who have been unlawfully present in the United States, and
			 such immigration judge shall order such alien immediately removed from the
			 United States without being released from detention and without further hearing
			 or review in the same manner as an alien described in section 235(b)(1)(A)(i)
			 of such Act (8 U.S.C. 1225(b)(1)(A)(i)) is subject to immediate removal from
			 the United States under the provisions of such section.
			(b)Permanent
			 Ineligibility for Admission to United StatesSection
			 212(a)(9)(C)(i)(I) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(9)(C)(i)(I)) is amended by striking for an aggregate period of
			 more than 1 year and inserting for any period of
			 time.
			(c)Criminal
			 Penalties for Subsequent Unlawful PresenceAn alien who is
			 removed from the United States under subsection (a) and who is subsequently
			 determined to be unlawfully present in the United States shall be imprisoned
			 for not more than 5 years and fined in accordance with section 3571 of title
			 18, United States Code, and shall be removed from the United States in
			 accordance with the expedited removal proceedings described in such subsection
			 after the completion of such alien’s term of imprisonment.
			7.Citizenship at
			 birth for certain persons born in the United States
			(a)In
			 GeneralSection 301 of the Immigration and Nationality Act (8
			 U.S.C. 1401) is amended—
				(1)by inserting
			 (a)
			 In general.— before The
			 following;
				(2)by redesignating
			 subsections (a) through (h) as paragraphs (1) through (8); and
				(3)by adding at the
			 end the following:
					
						(b)DefinitionAcknowledging
				the right of birthright citizenship established by section 1 of the 14th
				Amendment to the Constitution, a person born in the United States shall be
				considered subject to the jurisdiction of the United States for
				purposes of subsection (a)(1) if the person is born in the United States of
				parents, one of whom is—
							(1)a citizen or
				national of the United States;
							(2)an alien lawfully
				admitted for permanent residence in the United States whose residence is in the
				United States; or
							(3)an alien
				performing active service in the Armed Forces (as defined in section 101 of
				title 10, United States
				Code).
							.
				(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall not be construed to affect the
			 citizenship or nationality status of any person born before the date of the
			 enactment of this Act.
			8.Prohibition on
			 distribution of federal funds
			(a)In
			 GeneralNo officer or employee of the Federal Government may
			 provide Federal funds to any State, or political subdivision of a State, that
			 is determined by the Secretary to be interfering with efforts to enforce
			 Federal immigration laws.
			(b)Termination of
			 Funding ProhibitionSubsection (a) shall cease to be effective
			 with respect to a State or political subdivision denied funds under such
			 subsection when the Secretary certifies that the State or political subdivision
			 has entered into an agreement with the Secretary to cease such
			 interference.
			
